Citation Nr: 0403277	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  02-11 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for residual scar, 
postoperative ganglion cyst with abduction deformity of the 
right little finger and status post arthrodesis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision issued by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which 
continued the veteran's 10 percent disability rating for his 
service-connected right little finger condition.  The veteran 
voiced disagreement with the evaluation of right little 
finger condition in March 2002 and perfected his appeal of 
this issue in August 2002.

His August 2002 substantive appeal reflects that the veteran 
requested a hearing at the local RO before a Veteran's Law 
Judge, known as a Travel Board hearing.  The record indicates 
that the veteran failed to report for his scheduled June 2003 
Travel Board hearing and his request is therefore considered 
as withdrawn.  See 38 C.F.R. § 20.704(d) (2003).


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  The veteran's right little finger condition is manifested 
by subjective complaints of pain, mild muscle weakness, and 
limitation of motion.

3.  The veteran's post-operative scar, located at the base of 
his right little finger, is approximately 8 square 
centimeters and nontender to palpitation.






CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's residual scar, postoperative ganglion cyst 
with abduction deformity of the right little finger and 
status post arthrodesis, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.14, 4.56, 4.73, 4.118, Diagnostic Codes 5309, 5230, 5227, 
7804, 7805 (as in effect prior to and since August 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, in essence, asserts that his right little finger 
condition, to include a post-operative scar, is not properly 
evaluated.

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran filed an 
increased rating claim in July 2001.  Immediately thereafter, 
the RO notified him via letter in August 2001 that to 
establish entitlement to the benefit he sought, medical 
evidence was needed that showed his service-connected 
disability had increased in severity.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  The 
letter also informed him that VA would make reasonable 
efforts to obtain such things as medical records, employment 
records or records from Federal agencies as long as he 
supplied sufficient identifying information.  The letter also 
informed him that it was still his responsibility to ensure 
that VA had received evidence to support his claim.  In 
addition to the regulation pertinent to VA's duty to assist 
with his claim, the June 2002 Statement of the Case (SOC) and 
the September 2002 Supplemental SOC (SSOC) provided the 
veteran with the criteria for an increased rating for his 
right little finger condition.  Accordingly, the Board 
considers the VA's notice requirements met in this case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded VA examinations in 
September 2001.  38 C.F.R. § 3.159(c)(4) (2003).  The 
resulting reports have been obtained.  Additionally, his VA 
treatment records have been associated with his claims 
folder.  The veteran has not identified evidence not of 
record.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive and futile.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 

In evaluating service-connected disabilities, the Board 
attempts to determine the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (2003).  The 
severity of a service connected-disorder is ascertained, for 
VA rating purposes, by the application of criteria set forth 
in VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2003).  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2003).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, only the present level 
of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2003).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Here, the evidence of record shows that in August 1944, the 
veteran had a ganglion excised from the dorsum of his right 
hand with the sutures and splint removed in September 1944.  
His service medical records also reveal that the veteran 
sought treatment in August 1945 for a contracture of the 5th 
digit of his right hand and paralysis of the ulnar nerve, 
incomplete, cause undetermined.  The August 1945 clinical 
record shows that the veteran could not move the right little 
finger in abduction, sensation had decreased and the 
hypothenar region was atrophied.  His February 1946 
examination for separation notes a healed laceration of the 
abductor tendon of the right little finger.

A February 1947 VA rating sheet indicates that the veteran 
was service-connected for residuals of an injury to his right 
little finger, found to be noncompensable and effective from 
the veteran's discharge from active duty.  A December 1984 
rating decision reflects that the veteran's service-connected 
residuals of an injury to his right little finger was 
characterized more specifically as a scar, post operative 
residual of ganglion cyst with abduction deformity, right 
little finger, which continued to be rated as noncompensable 
under Diagnostic Code 7805.  A January 1988 Board decision 
reflects that the veteran was awarded a 10 percent disability 
rating for his scar, postoperative residuals of ganglion cyst 
with abduction deformity, right little finger, status post 
arthrodesis, based on limitation of motion under Diagnostic 
Code 5309.  The veteran's disability rating for his right 
little finger condition has remained evaluated as 10 percent 
disabling.

In connection with this case, the veteran was afforded VA 
examinations in September 2001.  The September 2001 VA hands 
examination report reflects that the veteran had not seen a 
doctor in the preceding year for his right little finger 
condition and that the veteran indicated that he had constant 
severe pain in his finger, precipitated by nothing.  
Alleviating factors included alcohol rubs, immersion of the 
right hand and little finger in hot water, and cow grease 
liniment.  The report shows that he referred to severe pain 
on the day of the examination in the palmar aspect and dorsal 
aspect of his right hand and severe pain in the little finger 
associated with limitation of motion.  The report reflects 
that physical examination of the veteran revealed that he 
could touch the top of all the fingers of the right hand to 
the median transverse fold of the palm of the right hand, 
except the right little finger which lacked two inches to 
touch.  Range of motion of the right little finger 
metacarpophalangeal joint was to 40 degrees flexion and to 0 
degrees extension.  Range of motion of the proximal 
interphalangeal joint of that finger was to 75 degrees 
flexion and to 0 degrees extension.  Range of motion of the 
distal interphalangeal joint of the right little finger was 
to 15 degrees flexion and to 15 degrees extension.  Muscle 
strength and hand grip muscles revealed mild weakness 
bilaterally, graded IV out of V.  The report reflects that 
the range of motion of the right little finger was pain-free.  
The report shows that the veteran was not additionally 
limited by pain, fatigue, weakness or lack of endurance 
following repetitive use or during flare-ups of the right 
hand.  The report contains a diagnosis of scar, postoperative 
residual guarding of cyst with abduction deformity, right 
little finger.

The September 2001 VA scars examination report reflects that 
the veteran referred to moderate pain on the scar area of the 
right little finger.  The report indicates that physical 
examination revealed no scars on the right little finger.  
Below the right little finger, from the proximal to distal 
aspect up to the base of the finger on the lateral hypothenar 
area, there was a linear shaped scar measuring four 
centimeters long by one to two centimeters wide.  There was 
no tenderness to palpitation, no adhesion, no ulceration, no 
elevation or depression, and no underlying tissue loss.  The 
scar had a normal texture but had loss of color.  The report 
indicates that there was no limitation of function by the 
scar.

The veteran's VA treatment records have been reviewed and do 
not reveal treatment for his service-connect right little 
finger condition.

Under Diagnostic Code 7805, a scar is to be rated on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118 (2003); 38 C.F.R. § 4.118 (2002).  The September 2001 
VA hands examination report reflects that the veteran had 
some limitation of motion, but this was unrelated to any 
scar.  Therefore, there is no basis to assign an increased 
rating for the veteran's disability under this diagnostic 
code.  

As to whether an increased rating is warranted for the 
veteran's disability under any other Diagnostic Code that 
contemplates scars, the record shows the presence of a scar 
that measured 4 by 2 cm, or 8 square cm.  Under the criteria 
in effect prior to August 30, 2002, a superficial scar that 
was tender and painful upon demonstration warranted a 10 
percent disability rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).  Under the revised regulation, a 10 percent 
disability rating is assigned for superficial scars that are 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2003).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id.  Here, while the veteran 
referred to moderate pain in his scar area, the objective 
evidence found in the September 2001 VA scars examination 
report reflects that he had no tenderness to palpitation.  
Therefore, the objective findings of record do not 
demonstrate that the veteran has a painful post-operative 
scar, as to warrant an evaluation in excess of that which is 
currently in effect.  

The veteran, however, clearly has some limitation of motion.  
He also expressed subjective complaints of pain, although 
examination did not find that there would be any additional 
functional limitations present during flare-ups or on 
repeated use.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Pursuant to Diagnostic Code 5230, (as in effect 
since August 2002), any limitation of motion of the ring or 
little finger is noncompensable (zero percent disabling).  
Before August 26, 2002, even ankylosis of the little finger 
was non-compensable.  See Diagnostic Code 5227 as in effect 
at that time.  (The current version of Diagnostic Code 5227 
likewise provides for a non-compensable evaluation for 
ankylosis of the little finger.)  Accordingly, these 
Diagnostic Codes do not provide a basis upon which to assign 
a disability evaluation in excess of that which is currently 
in effect.  

The September 2001 VA hands examination report also shows 
that in addition to the lack of two inches of touch when the 
veteran attempted to touch the tip of his right little finger 
to the median transverse fold of the palm of the right hand, 
his muscle strength and hand grip muscles revealed mild 
weakness.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, impairment of coordination, or uncertainty of 
movement.  38 C.F.R. § 4.56(c) (2003).  Muscle Group IX, or 
the muscle group that acts in grasping movements of the hand, 
is rated according to the criteria set forth in 38 C.F.R. § 
4.73, Diagnostic Code 5309 (2003).  This criteria indicates 
muscle injuries to Group IX are to be rated on limitation of 
motion, but that a minimum 10 percent rating is to be 
assigned for such muscle group impairment.  As previously 
indicated, the Diagnostic Codes that specifically contemplate 
limitation of motion of the finger at issue call for a 
noncompensable evaluation.  Therefore, as the veteran's right 
little finger condition is already rated as 10 percent 
disabling, a higher disability rating is not warranted under 
Diagnostic Code 5309.  38 C.F.R. § 4.71a (2003).

In short, the preponderance of the evidence is against a 
disability rating in excess of the minimum 10 percent 
disability rating assigned for the veteran's residual scar, 
postoperative ganglion cyst with abduction deformity of the 
right little finger and status post arthrodesis.  As the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).

Finally, the Board recognizes that the veteran's service-
connected right little finger condition may limit his 
efficiency in certain tasks.  However, it does not present 
manifestations that could be regarded as presenting an 
exceptional or unusual disability.  His disability picture is 
not reflective of factors that takes it outside of the norm.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the finger disability at issue does not warrant referral 
for the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2003).




ORDER

An increased rating for a residual scar, postoperative 
ganglion cyst with abduction deformity of the right little 
finger and status post arthrodesis, is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



